DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office-Action acknowledges the request for continued examination filed on 10/19/2022 and is a response to said request.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Particularly, as it pertains to Claim 1, the limitations of “determining whether a game outcome presentation will involve displaying a prize-on frame in one or more predetermined display symbol locations based on a first random number generator (RNG) call generated by application programming interfaces (APIs), in accordance with a first lookup table associating the first RNG call with different outcome presentation options; and determining a game outcome award based on a second RNG call, different from the first RNG call, generated by the APIs, in accordance with a second lookup table associating the second RNG call with different outcome award options” is not supported in the specification. The closest disclosure the Examiner could find disclosing on an application programming interface (API) in the specification was in paragraph 92 which states “Based on the player inputs, the UI system 302 could generate RNG calls to a game processing backend system 314. As an example, the UI system 302 could use one or more application programming interfaces (APIs) to generate the RNG calls. To process the RNG calls, the RNG engine 316 could utilize gaming RNG 318 and/or non-gaming RNGs 319A-319N. Gaming RNG 318 corresponds to RNG 212 shown in FIG. 2. As previously discussed with reference to FIG. 2, gaming RNG 318 often performs specialized and non-generic operations that comply with regulatory and/or game requirements. For example, because of regulation requirements, gaming RNG 318 could be a cryptographic random or pseudorandom number generator (PRNG) (e.g., Fortuna PRNG) that securely produces random numbers for one or more game features. To generate random numbers, gaming RNG 318 could collect random data from various sources of entropy, such as from an operating system (OS). Alternatively, non-gaming RNGs 319A-319N may not be cryptographically secure and/or be computational less expensive. Non-gaming RNGS 319A-319N can, thus, be used to generate outcomes for non-gaming purposes. As an example, non-gaming RNGs 319A-319N can generate random numbers for such as generating random messages that appear on the gaming device. The RNG conversion engine 320 processes each RNG outcome from RNG engine 316 and converts the RNG outcome to a UI outcome that is feedback to the UI system 302. With reference to FIG. 2, RNG conversion engine 320 corresponds to RNG conversion engine 210 used for game play. As previously described, RNG conversion engine 320 translates the RNG outcome from the RNG 212 to a game outcome presented to a player. RNG conversion engine 320 utilizes one or more lookup tables 322A-322N to regulate a prize payout amount for each RNG outcome and how often the gaming device pays out the derived prize payout amounts. In one example, the RNG conversion engine 320 could utilize one lookup table to map the RNG outcome to a game outcome displayed to a player and a second lookup table as a pay table for determining the prize payout amount for each game outcome. In this example, the mapping between the RNG outcome to the game outcome controls the frequency in hitting certain prize payout amounts. Different lookup tables could be utilized depending on the different game modes, for example, a base game versus a bonus game.”. While the Examiner does believe the specification discloses an API being relied upon for random number generation, there is no disclosure that the random number generation is done so “in accordance with a first lookup table associating the first RNG call with different outcome presentation options” or “in accordance with a second lookup table associating the second RNG call with different outcome award options”.  
Dependent Claims 2-20 inherit the deficiencies of Claim 1 from which they depend; therefore are rejected herein.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-4, 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a slot game in which the game outcome presentation involves displaying a prize-on frame in one or more predetermined display symbol locations, such as locations of one or more particular slot reels.
	The limitation of “receiving, via the interface system, user input for initiation of an instance of a wagering game, the wagering game comprising a slot game; determining a game outcome and corresponding display symbols for the instance of the wagering game, wherein determining the game outcome involves: determining whether a game outcome presentation will involve displaying a prize-on frame in one or more predetermined display symbol locations based on a first random number generator (RNG) call generated by application programming interfaces (APIs), in accordance with a first lookup table associating the first RNG call with different outcome presentation options; and determining a game outcome award based on a second RNG call, different from the first RNG call, generated by the APIs, in accordance with a second lookup table associating the second RNG call with different outcome award options; controlling the display system to display  user interface (UI) outcomes illustrating the game outcome”, is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of a slot game in which the game outcome presentation involves displaying a prize-on frame in one or more predetermined display symbol locations, such as locations of one or more particular slot reels on a computer. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For example, regarding the newly amended limitations, the Examiner would also like to point out that paragraph 58 of Walker et al., US 20040082384 teaches that gaming machines can include components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240, a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c, an input device 285, an output device 290 and a sensor 295. Furthermore, paragraph 25 and 123 of Walker et al., US 20060148562 teaches that a conventional gaming device can be played in a conventional manner utilizing a conventional probability table that includes a list of entries, where each entry pairs an outcome with a range of possible random numbers and if a generated random number falls within the range corresponding to a given outcome, then the outcome is selected and that a gaming device may utilize a probability database to determine, for example, what outcome corresponds to a random number generated by a random number generator and to display the determined outcome. In this case, the Examiner believes the utilization of random number generators and the means of generating outcomes for a gaming machine are well known to one of ordinary skill in the art.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a gaming device, a display system, an interface system, and a control system for a slot game in which the game outcome presentation involves displaying a prize-on frame in one or more predetermined display symbol locations, such as locations of one or more particular slot reels are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-4, 6-20 are not patent eligible.
	Claim 2-4, 6-20 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
		


Response to Arguments

Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. Applicant states:

“Specifically, the above-mentioned features reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.”
The Examiner disagrees and does not believe there is an improvement in the functioning of a computer, or an improvement to another technology or technical field. Regarding a) the increasing in the number of possible game outcomes using an unconventional manner, there is no improvement in the actual operation of the gaming machine, but rather, an provide in more possible outcomes. Interpreting that an increase in possible outcomes of a gaming machine would mean, by the applicant’s own logic, would mean a gaming machine that provides less possible outcomes (ie: a gaming machine that provides higher chance of a certain outcome) would be a reduction in function of a gaming machine. In this case, the number of possible outcomes being increased or decrease is not viewed as a gaming machine improvement. Regarding b), similar to the Examiner’s response above, increasing the number of possible game outcomes that can be presented on an EUD using the same number of display symbol locations which will increase the efficiency of the display space use of the EUD, is not viewed as an improvement on the gaming machine but more as a change on how outcomes of gaming machine is being displayed. There is no actual improvement in the functioning of the gaming machine. Regarding c) optimizing the main screen user interface on the EUD by providing the award credit value on the prize-on frame, which alleviates the player from having to, e.g., look up the award value in a pay table displayed off the main screen, is not viewed as an improvement upon the gaming machine but rather providing a convenience to the player. In this case, a convenience being provided to a player is not an actual improvement in the functioning of a gaming machine. 

“As indicated during the Examiner interview, the Examiner tentatively agreed that the above- mentioned features recited in claim 1 are non-conventional and thus would amount to "significantly more" that would integrate the allegedly abstract limitations into a practical application to overcome the present 35 U.S.C. §101 rejections.”
	The Examiner disagrees and even mentioned in the interview summary filed on 10/14/2022 expressing that “the amendments may still have USC 101 issues as there exist references that teaches GUI systems and RNG being routine, conventional, and well-known that may read on the claimed invention. The Examiner expressed that a formal response would be required so the Examiner can take the arguments into consideration and move forward from there.” . In this case, the Examiner pointed out one reference (US 20080207312) in the rejection above. Furthermore, with regard to the applicant’s arguments regarding amendments reflecting an improvement in the functioning of a computer, or an improvement to another technology or technological field and relying upon Bascom Global Internet Services, inc. v. AT&T Mobility LLC court case and how it applies as a technological improvement, the Examiner also disagrees. Bascom Global Internet Services, inc. v. AT&T Mobility LLC court case pertains to claimed solutions directed to “Filtering Internet content”. The Courts have found that, under Step One, "the claims were directed to the abstract idea of ‘filtering content’ because ‘content provided on the Internet is not fundamentally different from content observed, read, and interacted with through other mediums like books, magazines, television, or movies”. However, under Step two that “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot be simply an instructions to implemented or apply the abstract idea on a computer” the Courts have found that the claimed inventions were sufficient to establish eligibility, not because the limitation themselves provided an "inventive concept" but because the arrangements of those elements did and the specific method of filtering content cannot be said, as matter of law, to have been conventional or generic".
	In this case, the Examiner believes the claimed invention is ineligible under Step One and Step two. In this case, the claimed invention is viewed as an abstract idea being carried out on a general purpose computer because, even with the recitation of recitation of computer components (ie: implementation of RNG and lookup tables and APIs), the invention is still using routine and conventional activities that can be performed by such generic computer components. In this case, the invention is viewed as failing to be “significantly more”. The Examiner had also provided a reference (US 20080207312) that indicates this.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715